Filed with the Securities and Exchange Commission on September 23, 2011 Registration No. 333-131035 Investment Company Act No. 811-07975 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 30 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 116 PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of depositor's principal executive offices) JOSEPH D. EMANUEL SECRETARY PRUDENTIAL LIFE INSURANCE COMPANY OF NEW JERSEY 213 Washington Street, Newark, New Jersey 07102-2992 (203) 944-7504 (Name and Address of Agent for Service of Process) Copy To: LYNN K. STONE, ESQ. VICE PRESIDENT AND CORPORATE COUNSEL 213 Washington Street, Newark, New Jersey 07102-2992 (203) 402-1382 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on October 17, 2011 pursuant to paragraph (b) of Rule 485 [_] 60 days after filing pursuant to paragraph (a)(i) of Rule 485 [_] on pursuant to paragraph (a)(i) of Rule 485 [_] 75 days after filing pursuant to paragraph (a)(ii) of Rule 485 [_] on pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: [_] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interest in Individual Variable Annuity Contracts. Note: Registrant is filing this Post-Effective Amendment No. 30 to Registration Statement No. 333-131035 for the purpose of including in the Registration Statement a Prospectus Supplement.The Prospectus, Statement of Additional Information and Part C that were filed as part of Post-Effective Amendment No. 29 filed with the SEC on April 15, 2011, are hereby incorporated by reference. Financial statements for the Depositor and the Registrant, each dated December 31, 2010, are incorporated herein by reference to that Post-Effective Amendment.Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey PRUDENTIAL PREMIER VARIABLE ANNUITY B SERIESSM (“B SERIES”) PRUDENTIAL PREMIER VARIABLE ANNUITY L SERIESSM (“L SERIES”) PRUDENTIAL PREMIER VARIABLE ANNUITY X SERIESSM (“X SERIES”) Supplement dated October 17, 2011 To Prospectuses dated May 1, 2011 This Supplement should be read and retained with the current Prospectus for your annuity.This Supplement is intended to update certain information in the Prospectus for the variable annuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own.If you would like another copy of the current Prospectus, please contact us at 1-888-PRU-2888. A. New AST Portfolios.The following Portfolios will be added as Sub-accounts within your Annuity, effective on or about October 17, 2011: · AST Neuberger Berman Core Bond Portfolio; and · AST Prudential Core Bond Portfolio Beginning on or about October 17, 2011, you may allocate Purchase Payments to these Portfolios and make transfers into these Portfolios.Moreover, you may invest in each Portfolio even if you participate in an optional living benefit or optional death benefit.To reflect this availability, we include the name of each Portfolio in the Investment Options list on the inside front cover, and amend the Group 1 and Group 2 tables under the Investment Options section of the prospectus accordingly.In particular, with respect to the Group 2 (Custom Portfolios Program) table, each bond portfolio below is added to the list of AST bond portfolios to which the minimum specified percentage of
